DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 9 – 27 are allowed.
The closest prior art of record, Usuki et al (U.S. Patent Publication No. 2007/0110105) and Seller (U.S. Patent Publication No. 2016/0094270), and none of the prior art of record discloses or suggests, alone or in combination, a seismic sensor for wireless seismic networking, the seismic sensor comprising: a wireless module for wireless transmission of continuous data and intermittent data from said seismic sensor, wherein the wireless module is configured to send intermittent data along with the continuous data using a plurality of frames, each frame comprising a header, a first data section and a second data section wherein: the first data section of the frame is used to transmit continuous data, the second data section of each frame has a flexible content wherein, if there is intermittent data to be transmitted, the second data section of the frame is used to transmit the intermittent data, if there is no intermittent data to be transmitted, the second data section of the frame is used to transmit additional continuous data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be 

/H. A. K./
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456